46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donnie Mcarthur FLIPPEN, Plaintiff-Appellant,v.Lou DIXON;  Lt. J. Woodson;  Nurse Wagoner;  Lt. J. R.Booker;  Nurse A. Monroe;  Lt. Yates, Defendants-Appellees,andNurse R. Cesatsky, Defendant.
No. 94-7175.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1994.Decided Jan. 17, 1995.

Donnie McArthur Flippen, Appellant Pro Se.  John Baldwin Catlett, Jr., Carlyle Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, VA;  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Va, for Appellees.
Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Donnie McArthur Flippen appeals from the district court's order denying relief on his complaint.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."  Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to all claims against all parties under Fed.R.Civ.P. 54(b).  There is an outstanding motion for summary judgment from defendants Woodson, Booker, and Yates upon which the court has not rendered a final disposition.  The order is also not appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the mate rials before the Court and argument would not aid the decisional process.


5
DISMISSED.